 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   Tony Goodrum,                                    Case No.: 3:11-cv-2262-AJB-LL
                                    Petitioner,
12
                                                      ORDER:
     v.
13
     Cynthia Y. Tampkins,                             (1) ADOPTING THE REPORT AND
14
                                  Respondent.         RECOMMENDATION, (Doc. No. 91);
15
                                                      (2) DENYING THE SECOND
16
                                                      AMENDED PETITION FOR WRIT
17                                                    OF HABEAS CORPUS, (Doc. No. 75);
                                                      AND
18
19                                                    (3) DENYING CERTIFICATE OF
                                                      APPEALABILITY
20
21
22
23         Before the Court is Petitioner Tony Goodrum’s (“Petitioner”) Second Amended
24   Petition for Writ of Habeas Corpus (“Petition”). (Doc. No. 75.) On February 23, 2018,
25   Magistrate Judge Jan M. Adler issued a Report and Recommendation (the “R&R”)
26   recommending the Petition be denied. (Doc. No. 91.) On June 18, 2018, Petitioner filed
27   objections to the R&R. (Doc. No. 96.) Respondent replied to the objections on June 28,
28
                                                  1

                                                                             3:11-cv-2262-AJB-LL
 1   2018. (Doc. No. 97). For the reasons outlined below, the Court ADOPTS the R&R and
 2   DENIES the Petition.
 3   I.    BACKGROUND
 4         The Court gives deference to state court findings of fact and presumes them to be
 5   correct. Petitioner may rebut this presumption, but only by clear and convincing evidence.
 6   28 U.S.C. § 2254(e)(1); see also Parke v. Raley, 506 U.S. 20, 35–36 (1992) (holding that
 7   findings of historical fact, including inferences properly drawn therefrom, are entitled to
 8   statutory presumption of correctness). The following facts are taken from the California
 9   Court of Appeal opinion:
10                 Goodrum lived with his girlfriend Ieisa Wilson, her two children, and
           another couple in a house on Brookhaven Road. Goodrum and the victim
11
           Dwayne Stamps, were friends. About a year earlier Stamps had rented a room
12         in the Brookhaven house for a few months. In the past, Goodrum and Stamps
           had argued, even to the point of pushing or shoving each other, but they had
13
           never had a fist fight and Stamps had never made any threats to kill Goodrum
14         or anyone else. Goodrum and Stamps had not seen each other for several
           months. Some animosity had developed between them because Stamps had
15
           borrowed and not returned Wilson’s car (Wilson and Goodrum viewed it as a
16         theft of Wilson’s car).
                   On September 24, 2002, Stamps had been terminated from a drug
17
           rehabilitation program, his girlfriend Lorraine Murray had complained about
18         not being happy with the relationship, and he had backed her vehicle into a
           pole or tree, damaging it. After stopping at a bar, Stamps and Murray drove
19
           to the Brookhaven residence, arriving about 9:00 p.m. At the time of his death,
20         about 30 minutes later, Stamps had a blood alcohol level of .17 percent.
                   When Stamps and Murray arrived, the garage door to the Brookhaven
21
           residence was propped open six to seven inches with a pipe. The lights were
22         on in the garage, which was often used by the residents of the house as an
           additional living space. Goodrum was inside the garage with a woman playing
23
           dominoes. Goodrum, the woman, and her friend had used methamphetamine
24         that day “for a few hours at least.”
                   When Stamps knocked loudly on the garage door, Goodrum responded
25
           by opening the door. Stamps walked in and said he was looking for Jason Cruz
26         who had his earring and other belongings. He was rude to the woman,
           suggesting in a lewd manner that he knew her and told her that if she saw Cruz
27
           to tell him that he was going to kill him.
28
                                                  2

                                                                               3:11-cv-2262-AJB-LL
 1           Stamps entered the house, took Wilson into the bedroom and accused
     her of saying “mean things” about him. According to Wilson, Stamps
 2
     threatened to kill her. When Goodrum entered the bedroom, Stamps accused
 3   Goodrum of having his diamond earring. Goodrum said the earring was in a
     duffel bag, which he took out of a closet, carried out to the garage, and set
 4
     down in from of Murray’s vehicle. Stamps and Goodrum argued in the garage
 5   and exchanged blows both in the garage and in front of Murray’s vehicle.
     According to Goodrum, Stamps said he was going to get a gun and shoot
 6
     everyone in the house.
 7           Stamps went to Murray’s vehicle and pulled out a roofing hammer,
     which was described as looking like a tomahawk, hatchet, or axe. According
 8
     to Goodrum, Stamps threatened, “I’m gonna fuck you up. I’m gonna fuck you
 9   up.” Goodrum pulled out a knife and picked up a trash can with his other hand.
     The men continued arguing but did not raise their weapons. Goodrum told
10
     Stamps to leave.
11           There were other people in the garage area, including the woman with
     whom Goodrum had been playing dominoes, Murray, and Goodrum’s friend
12
     Howard Herring. According to some of the witnesses, things calmed down;
13   both men put down their weapons, they hugged, Stamps apologized, and said
     he loved Goodrum as a brother. According to Goodrum, things did not calm
14
     down. Stamps made a comment that he was “gonna get [his] strap and shoot
15   everybody in the house.” Goodrum responded he was going into the house
     and when he came back he was “gonna be shootin’ sparks.” Goodrum
16
     retrieved a rifle from between the mattress and box springs of the bed in the
17   master bedroom. He cocked the rifle in the bedroom.
             When Goodrum entered the garage with the rifle, Stamps stood near the
18
     rear of the driver’s side of a car parked in the garage. When Stamps became
19   aware of the gun, he said something like, “Go ahead and shoot me.” According
     to several witnesses, including neighbors, Stamps was not holding anything
20
     in his hands. A neighbor across the street saw Goodrum advance toward
21   Stamps. Herring and Goodrum, as well as another neighbor, testified Stamps
     started walking towards Goodrum. Goodrum fired twice at Stamps, hitting
22
     him once in the head and once in the chest.
23           Herring testified that after the first shot, Stamps turned, grabbed his
     stomach and said something like, “I can’t believe you shot me.” Herring saw
24
     blood in the area of Stamps’s heart. As Stamps turned, Goodrum fired a
25   second shot and Stamps collapsed to the ground. According to Murray, the
     first shot hit Stamps in the face and he staggered. The second one hit him in
26
     the heart, he fell to the ground, and Goodrum was preparing to fire again when
27   Murray shouted at him to stop.
28
                                            3

                                                                         3:11-cv-2262-AJB-LL
 1                 According to Goodrum, when he entered the garage, Stamps
           commented in a sarcastic or mocking tone of voice, “Oh, he’s got a gun. What
 2
           are you going to do with a gun?” Goodrum thought Stamps was hiding
 3         something behind his back, possibly a gun. Stamps kept advancing despite
           Goodrum’s warning that he was “a damn good aim.” Goodrum fired when
 4
           Stamps started moving a pipe from behind his legs. After the first shot, Stamps
 5         continued to swing the pipe up, so Goodrum fired again. A pipe was later
           found near Stamps’s body.
 6
                   Stamps died as a result of the gunshot wounds, either of which was
 7         potentially fatal. The head wound likely would have caused immediate
           unconsciousness and it would have been unlikely Stamps would have been
 8
           able to speak or move after the wound was inflicted. The barrel of the rifle
 9         was two feet or further from the head wound when it was inflicted. In contrast,
           the barrel of the rifle was touching or nearly touching Stamps when the chest
10
           wound was inflicted. It is possible that if the chest wound were inflicted first
11         that Stamps might have remained standing and able to speak.
                   Goodrum presented evidence that after the shooting Murray had told
12
           some people that earlier in the evening Stamps stated he thought he was going
13         to die that night and purposely drove into ongoing [sic] traffic and hit a light
           pole, in an effort to kill them both. She said Stamps was upset about being
14
           terminated from the drug rehabilitation program and was afraid if he “got a
15         dirty test” he would be sent back to jail. He told her he was not going back to
           jail; they would have to kill him first. She also said Stamps had grabbed a pipe
16
           and had advanced toward Goodrum. Murray denied making any of these
17         statements.
18   (Doc No. 76-15 at 2–5.)
19   II.   PROCEDURAL BACKGROUND
20         On December 27, 2002, the San Diego District Attorney’s Office charged Petitioner
21   with one count of murder, and one count of possession of a firearm by a felon. (Lodgment
22   No. 1, Vol. 1, Doc. No. 76-1 at 1–2.) After a jury trial, Petitioner was convicted of voluntary
23   manslaughter, the jury found the firearm allegations to be true, and Petitioner was
24   sentenced to twenty-one years in prison. (Id. at 201–03.)
           On September 23, 2011, Petitioner filed the Petition in this Court. (Doc. No. 1.) This
25
     Court concluded Petitioner had failed to meet the requirements of 28 U.S.C.
26
     § 2244(b)(2)(B) to proceed with a second or successive petition and dismissed the case.
27
     (Doc. No. 25.) A motion for relief from judgment was denied on October 23, 2012. (Doc.
28
                                                    4

                                                                                  3:11-cv-2262-AJB-LL
 1   No. 39.) Petitioner appealed to the Ninth Circuit on November 26, 2012, and the Ninth
 2   Circuit granted relief on June 9, 2016, remanding the case to this Court. (Doc. No. 64;
 3   Goodrum v. Busby, 824 F.3d 1188 (9th Cir. 2016).) Petitioner filed a Second Amended
 4   Petition and lodgments in this case on March 12, 2017, and Respondent filed an Answer
 5   and Memorandum of Points and Authorities in Support of the Answer on June 9, 2017.
 6   (Doc. Nos. 75–76, 83.) Petitioner filed a Traverse on October 7, 2017. (Doc. No. 88.)
 7   III.   LEGAL STANDARDS
 8          The Petition is governed by the AEDPA, applying a “‘highly deferential standard
 9   for evaluating state-court rulings,’ which demands that state-court decisions be given the
10   benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (quoting
11   Lindh v. Murphy, 521 U.S. 320, 333 & n.7 (1997)). Federal habeas relief may be granted
12   if the state court (1) applied a rule different from the governing law provided by the United
13   States Supreme Court; or (2) correctly identified the governing legal principle, but
14   unreasonably applied it to the facts of the case. Bell v. Cone, 535 U.S. 685, 694 (2002).
15          The duties of the district court with respect to a magistrate judge’s report and
16   recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and
17   28 U.S.C. § 636(b)(1). The district court must “make a de novo determination of those
18   portions of the report . . . to which objection is made” and “may accept, reject, or modify,
19   in whole or in part, the findings or recommendations made by the magistrate judge.” 28
20   U.S.C. § 636(b)(1)(C); see also United States v. Raddatz, 447 U.S. 667, 676 (1980);
21   United States v. Remsing, 874 F.2d 614, 617–18 (9th Cir. 1989).
22          As to portions of the report to which no objection is made, the Court may assume
23   the correctness of the magistrate judge’s findings of fact and decide the motion on the
24   applicable law. Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974); Johnson
25   v. Nelson, 142 F. Supp. 2d 1215, 1217 (S.D. Cal. 2001). Under such circumstances, the
26   Ninth Circuit has held that a failure to file objections only relieves the trial court of its
27   burden to give de novo review to factual findings; conclusions of law must still be reviewed
28   de novo. See Robbins v. Carey, 481 F.3d 1143, 1146–47 (9th Cir. 2007).
                                                   5

                                                                                  3:11-cv-2262-AJB-LL
 1   IV.   DISCUSSION
 2         Petitioner objects on three grounds. First, Petitioner argues the R&R improperly
 3   made a credibility finding without conducting an evidentiary hearing. (Doc. No. 96 at 12.)
 4   Second, Petitioner claims the R&R’s analysis regarding Petitioner’s ineffective assistance
 5   of counsel claim is erroneous. (Id. at 19.) Finally, Petitioner argues that he is entitled to an
 6   evidentiary hearing. (Id. at 28.)
 7         A.     Howard Herring’s Credibility
 8         The Court will first address Petitioner’s objection that the R&R found Howard
 9   Herring (“Herring”) incredible without an evidentiary hearing. (Id. at 12.) First, Petitioner
10   contends the prosecution presented perjured testimony of Herring to secure his conviction.
11   (Id. at 8.) Specifically, Petitioner claims the prosecutor and police coerced Herring’s
12   testimony that Stamps did not have a pipe in his hands when Petition shot him, thereby
13   defeating Petitioner’s self-defense argument. (Doc. No. 75 at 53–66.) The R&R analyzed
14   Petitioner’s claim that Herring gave perjured testimony under the three-prong test in Napue
15   v. Illinois, 360 U.S. 264 (1959). The R&R determined that under the first prong of Napue,
16   Petitioner must establish that Herring’s testimony was “actually false.” (Doc. No. 91 at 17.)
17   However, the R&R noted that given Herring’s “questionable credibility and the lack of
18   evidence to support several of Herring’s claims, as well as evidence in the record
19   contradicting some of Herrings’ claims, Goodrum has not established Herring committed
20   perjury at his trial at the behest of Rivera, Cooper or Sergott.” (Id. at 20.) Petitioner objects,
21   arguing the Magistrate Judge erred when he made a credibility determination as to
22   Herring’s credibility without conducting an evidentiary hearing. (Doc. No. 96 at 12.)
23         However, upon reviewing the R&R, the record, and the law de novo, the Court
24   disagrees with Petitioner’s characterization of the Magistrate Judge’s findings. The R&R,
25   in analyzing the first prong under Napue, was looking at whether the “testimony (or
26   evidence) was actually false.” (Doc. No. 91 at 10 (quoting Jackson v. Brown, 513 F.3d
27   1057, 1071–72 (9th Cir. 2008)).) The Magistrate Judge conducted such an analysis by
28   reviewing the evidence contained in the record. The Magistrate Judge’s conclusion did not
                                                     6

                                                                                     3:11-cv-2262-AJB-LL
 1   solely rest on Herring’s credibility. Instead, the Magistrate Judge’s conclusion that
 2   Petitioner could not demonstrate that Herring’s testimony was “actually false” rests on the
 3   inconsistencies in the record, and the lack of evidence suggesting Herring’s statements
 4   were in fact “actually false.”
 5          Specifically, Petitioner’s claim that Herring’s testimony was “actually false,” and
 6   coerced is without evidentiary support in the record. (Doc. No. 91 at 20.) Petitioner fails to
 7   prove that Herring’s testimony was “actually false” because the record reflects inextricable
 8   ambiguities and inconsistencies regarding Herring’s testimony. See Tapia v. Tansy, 926
 9   F.2d 1554, 1563 (9th Cir. 1991) (“Contradictions and changes in a witness’s testimony
10   alone do not constitute perjury and do not create an inference, let alone prove, that the
11   prosecution knowingly presented perjured testimony.”); Williams v. Biter, No. CV 10-0694
12   VAP FMO, 2012 WL 7687945, at *7 (C.D. Cal. Dec. 10, 2012), report and
13   recommendation adopted, No. CV 10-0694 VAP SS, 2013 WL 990455 (C.D. Cal. Mar. 11,
14   2013) (“As an initial matter, petitioner has failed to show that Detective Koman’s
15   testimony on this issue was actually false. At most, petitioner has shown inconsistencies in
16   Detective Koman’s testimony. Mere inconsistencies in testimony, however, do not
17   establish actual falsity.”).
18          The evidence shows that these inconsistencies were prevalent. For example, Herring
19   testified on direct examination at trial that as Stamps began walking toward Petitioner, he
20   was gesturing with his hands but did not have anything in his hands. (Lodgment No. 3,
21   Vol. 1, Doc. No. 76-5 at 137–38.) Herring also stated he had previously put the pipe near
22   the driver’s side of the car in the garage near Stamps’ body. (Lodgment No. 3, Vol. 2, Doc.
23   No. 76-6 at 6–7.) Then, on cross-examination, Herring testified first he did not know where
24   the pipe was at the time of the shooting. (Id. at 23.) Later, Herring stated he told police
25   Stamps “had a metal pipe or something.” (Id. at 37.) The detective who interviewed
26   Herring, Maria Rivera (“Rivera”), testified at trial on cross-examination that Herring told
27   her during his first interview that he “thought [Stamps] had a metal pipe in his hand.” (Id.
28   at 152.) On redirect examination, Rivera said Herring told her he assumed Stamps had the
                                                   7

                                                                                  3:11-cv-2262-AJB-LL
 1   pipe because it was lying next to him. (Id. at 154.)
 2         Furthermore, Herring states in his affidavit that Rivera threatened Herring with a
 3   perjury charge if Herring told the truth about Stamp holding a pipe. (Doc. No. 91 at 18.)
 4   But Rivera has never testified that Herring told her the victim was never holding a pipe.
 5   (Id.) Rather, Rivera has only stated that Herring was unsure whether the victim in fact had
 6   a pipe. (Id.) The record also does not supporting a finding that Rivera threatened Herring,
 7   and the Magistrate Judge points out evidence which actually contradicts Petitioner’s
 8   claims. (See id. at 17–20.) As such, the R&R essentially further details Herring’s
 9   unsupported claims and concludes that there is a lack of evidence in the record supporting
10   his contentions. (Id.) Thus, the R&R found under the first prong of the Napue test that
11   Herring’s testimony did not appear to be false when made.
12         What the R&R does not do, however, is put this Court in the place of a fact-finder
13   to make determinations about Herring’s character in order to ascertain whether Herring’s
14   version of the events was false. The Court did not need to listen to live testimony to
15   determine what the record already clearly established. Rather, the R&R’s analysis leaned
16   on the internal inconsistencies between Herring’s affidavit and the facts in the record to
17   conclude that Petitioner could not prove that Herring’s testimony was actually false when
18   made. Accordingly, the Court OVERRULES Petitioner’s objections on this ground.
19         B.     Ineffective Assistance of Counsel Claims
20         Petitioner argued his counsel was ineffective for three reasons: (1) counsel failed to
21   locate and interview Herring; (2) counsel failed to adequately challenge the prosecution’s
22   fingerprint expert; and (3) counsel failed to move to dismiss the case based on law
23   enforcement’s failure to preserve exculpatory evidence, i.e., the pipe found at the scene.
24   (Doc. No. 91 at 25.)
25         In order to succeed on an ineffective assistance of counsel claim, a petitioner must
26   establish two criteria: (1) counsel’s performance was so deficient as to fall short of the
27   guarantee of counsel under the Sixth Amendment, and (2) counsel’s errors were so
28   prejudicial that the petitioner was deprived of a fair trial. Strickland v. Washington, 466
                                                   8

                                                                                3:11-cv-2262-AJB-LL
 1   U.S. 668, 687 (1984). This Strickland standard is highly deferential to trial counsel based
 2   upon the ease of second-guessing one’s counsel after an adverse conviction or sentence is
 3   entered. Id. at 689. When analyzing an ineffective assistance of counsel claim, “a court
 4   must indulge a strong presumption that counsel’s conduct falls within the wide range of
 5   reasonable professional assistance[.]” Id. This standard is heightened when raised in a
 6   federal habeas petition. Harrington, 562 U.S. 86 at 100–01.
 7         To establish ineffective assistance of counsel, a petitioner must first show his
 8   attorney’s representation fell below an objective standard of reasonableness. Strickland,
 9   466 U.S. at 688. “This requires showing that counsel made errors so serious that counsel
10   was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
11   Id. at 687. He must also show he was prejudiced by counsel’s errors. Id. at 694. Prejudice
12   can be demonstrated by showing “there is a reasonable probability that, but for counsel’s
13   unprofessional errors, the result of the proceeding would have been different. A reasonable
14   probability is a probability sufficient to undermine confidence in the outcome.” Id.; see
15   also Fretwell v. Lockhart, 506 U.S. 364, 372 (1993). The Court need not address both the
16   deficiency prong and the prejudice prong if the defendant fails to make a sufficient showing
17   of either one. Strickland, 466 U.S. at 697.
18                1. Counsel’s Failure to Locate and Interview Herring
19         Petitioner claims counsel was ineffective for failing to locate and interview Herring
20   before and after the preliminary hearing. (Doc. No. 75 at 80–94.) Petitioner contends that
21   had counsel done so, Herring would have testified at the preliminary hearing that Stamps
22   was advancing on Petitioner with a metal pipe at the time Petitioner shot him, thereby
23   providing Petitioner with a viable self-defense argument. (Id.) Therefore, according to
24   Petitioner, this would have changed the outcome of the preliminary hearing and he would
25   not have been held to answer on the murder charge. (Id.) The R&R concluded that there
26   was no basis for an ineffective assistance of counsel claim based on allegations of counsel’s
27   failure to locate and interview Herring. (Doc. No. 91 at 26–31.) Petitioner objects to the
28   R&R, arguing that not only should Herring have been secured for the preliminary hearing,
                                                   9

                                                                                 3:11-cv-2262-AJB-LL
 1   but that “Goodrum’s claim is much broader. Goodrum has made clear that his trial counsel
 2   was deficient not only in failing to locate Herring for the preliminary hearing but also that
 3   he was deficient in failing to investigate and interview Herring afterwards.” (Doc. No. 96
 4   at 20.)
 5             First, as to counsel’s efforts to locate Herring before the preliminary hearing,
 6   counsel stated on the first day of the preliminary hearing that he had subpoenaed and served
 7   Herring prior to the preliminary hearing and a warrant had issued that morning as a result
 8   of Herring’s failure to appear. (Lodgment No. 2, Vol. 1, Doc. No. 76-3 at 224.) Counsel
 9   told the court he had made a “good faith effort” to locate Herring and that Herring was a
10   “material witness for the preliminary hearing purposes as well as perhaps some future
11   proceedings.” (Id.) The prosecution also claimed to not have been able to locate Herring
12   and that he “[did] not want to be found at this point.” (Id. at 225.) Despite these attempts,
13   the court still granted a one-week continuance to give the defense time to locate Herring.
14   (Id. at 226.) Petitioner contends he provided locations for his attorney to search for Herring.
15   (Doc. No. 75-4 at 3–9.) But this does not necessarily prove counsel did not search for
16   Herring in the places mentioned by Petitioner. Given the totality of the circumstances, and
17   counsel’s efforts, Petitioner fails to prove that the attorney did not act as a reasonable
18   attorney in trying to locate Herring. After the attempts to subpoena and locate Herring,
19   there was no “showing that counsel made errors so serious that counsel was not functioning
20   as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S.
21   at 687.
22             Second, Plaintiff objects that counsel “failed to hire an investigator” and “failed to
23   interview Herring” after the preliminary hearing. (Doc. No. 96 at 20.) But once it became
24   clear from the preliminary hearing that Herring’s statement to Rivera was unfavorable to
25   Petitioner’s defense, counsel could have made a reasonable strategic decision that any
26   further attempt to locate Herring for the defense could be harmful. Therefore, counsel could
27   have determined strategically that Petitioner’s case was stronger if Herring was not located
28   or investigated and did not testify for either the defense or the prosecution. Strickland, 466
                                                     10

                                                                                    3:11-cv-2262-AJB-LL
 1   U.S. 668, 691 (1984) (“In other words, counsel has a duty to make reasonable
 2   investigations or to make a reasonable decision that makes particular investigations
 3   unnecessary.”); Silva v. Yates, No. 07CV537-WQH (JMA), 2008 WL 2339498, at *19
 4   (S.D. Cal. June 5, 2008) (stating that “counsel’s decision not to hire a private investigator
 5   was reasonable.”). Accordingly, because there were no errors made in this circumstance,
 6   the Court need not consider whether Goodrum was prejudiced by his attorney in failing to
 7   successfully locate Herring. Petitioner’s objections are OVERRULED.
 8                2.    Counsel’s Failure with Fingerprint Expert
 9         Petitioner claims counsel was ineffective for failing to effectively challenge the
10   prosecution’s fingerprint expert. (Doc. No. 75 at 95–106.) Petitioner contends counsel
11   should have sought an independent fingerprint expert to determine whether any fingerprints
12   could be found on the pipe. (Id.) Petitioner also presented an affidavit by a fingerprint
13   expert, Kurt Kuhn, which states that law enforcement’s handling of the pipe likely
14   destroyed or degraded any fingerprint evidence on the pipe, and that any prints recovered
15   from the pipe should have been run through more data bases. (Doc. No. 75-2 at 16.)
16   Respondent contends defense counsel did consult a fingerprint expert and any argument
17   that further investigation of whether there were fingerprints on the pipe would have helped
18   the defense is simply speculation. (Doc. No. 83-1 at 4–42.)
19         The Magistrate Judge ultimately agreed with Respondent, and Petitioner objected on
20   the ground that this Court has previously noted, “the expert to which counsel referred was
21   actually the prosecution’s witness, and she never said the print located on the weapon
22   belonged to an officer.” Goodrum v. Hoshino, No. CIV. 11-2262 IEG JMA, 2013 WL
23   499861, at *9 (S.D. Cal. Feb. 8, 2013). Petitioner thus objects that there is a factual issue
24   as to whether counsel consulted with his own expert or not. (Doc. No. 96 at 24.) But
25   contrary to Petitioner’s claim that counsel only consulted with the prosecution’s expert, it
26   appears from the record that defense counsel did consult with his own fingerprint analyst.
27   As Respondent noted, exhibits and lodgments Petitioner provided to the California Court
28   of Appeal contained a letter from Petitioner’s counsel to Petitioner which states the
                                                  11

                                                                                 3:11-cv-2262-AJB-LL
 1   following:
 2         There is no written report from the fingerprint expert from Arcana Forensic.
           The only fingerprints found on the pipe, after examination by both the police
 3
           and my expert, were the bloody prints left by the police officer who arrived
 4         at the scene. Both you, Stamps, and the female witness were eliminated as
           placing the prints on the pipe. She also examined Stamps’[s] clothing and
 5
           agreed that the shooting was done at close range. I was present during the
 6         examination of the evidence.
 7   (Lodgment No. 13, Doc. No. 76-21 at 145) (emphasis added).
 8         Petitioner claims the letter was referring to a prosecution witness, but yet the record
 9   does not reflect this position, and Petitioner does not support this position with any other
10   evidence. In fact, the prosecution witness actually testified to the contrary that she did not
11   compare the fingerprints to those of any law enforcement personnel. (Lodgment No. 3,
12   Vol. 3, Doc. No. 76-7 at 3.) Thus, the evidence reflects that counsel for Petitioner did
13   consult with an expert, but the expert merely confirmed that the only fingerprint found on
14   the pipe was those of a law enforcement officer. See Carpenter v. Kernan, No. C 06-7408
15   JSW (PR), 2009 WL 3681684, at *14 (N.D. Cal. Nov. 2, 2009) (“First, Petitioner has not
16   provided any evidence in his petition that shows that defense counsel did not investigate
17   the possibility of calling a DNA and fingerprint expert whose testimony would be helpful
18   to Petitioner.”). Petitioner essentially expected counsel to either use unhelpful testimony
19   from the expert or to keep perusing for other experts until someone more favorable
20   appeared. But even if Petitioner’s counsel had used this expert’s opinion, it could have had
21   a harmful effect on Petitioner’s case because it showed that there were no fingerprints on
22   the pipe. See Hernandez v. Smith, 100 F. App’x 615, 617 (9th Cir. 2004) (“There are several
23   potentially sound tactical reasons for defense counsel’s decision to forego having his
24   fingerprint expert testify. Defense counsel may have believed the expert witness’s
25   equivocal testimony would do more harm than good.”).
26         Petitioner also claims that if counsel cross-examined the fingerprint expert more
27   vigorously about the possibility that any fingerprints that had been on the pipe were
28   destroyed or degraded, this would have helped the defense by planting doubt in the jury’s
                                                   12

                                                                                  3:11-cv-2262-AJB-LL
 1   mind about the expert’s conclusions. (Doc. No. 96 at 32.) However, based on the other
 2   evidence presented at trial, even if the jury had concluded that Stamps’ fingerprints may
 3   have possibly been on the pipe but was destroyed, that is not sufficient for this Court to
 4   conclude that “there is a reasonable probability that, but for counsel’s unprofessional
 5   errors, the result of the proceeding would have been different,” or “a probability sufficient
 6   to undermine confidence in the outcome.” Id.; Fretwell, 506 U.S. at 372. This is especially
 7   true because the conclusion that it was possible that the fingerprint of Stamps existed on
 8   the pipe would have been based on pure speculation.
 9         Therefore, there was no error or prejudice by counsel in his decision to not use the
10   expert’s analysis of the pipe. Nor was there error or prejudice in not questioning the expert
11   in accordance to Petitioner’s standards. Petitioner’s objection is therefore OVERRULED.
12                3.     Counsel’s Failure to Move to Dismiss for Failure to Preserve
13         Evidence
14         Lastly, Petitioner protests that counsel was ineffective for failing to move to dismiss
15   the case due to law enforcement’s alleged failure to preserve exculpatory evidence, namely,
16   the pipe, by tossing the pipe onto a wet lawn. (Doc. No. 75 at 106–13.) The R&R found
17   that there was no bad faith failure on the part of law enforcement to preserve evidence.
18   (Doc. No. 91 at 33.) Petitioner objects to the R&R’s conclusion, and reiterates that “[i]n
19   light of the apparent value of the [metal pipe], which was known to [law enforcement at
20   the scene], [their] actions . . . are sufficient to establish that [they] made ‘a conscious effort
21   to suppress exculpatory evidence,’ thereby acting in bad faith.” (Doc. No. 96 at 27 (quoting
22   United States v. Zaragoza-Moreira, 780 F.3d 971, 980 (9th Cir. 2015).)
23         The state’s loss or destruction of potentially exculpatory evidence violates due
24   process when the evidence “possess[es] an exculpatory value that was apparent before the
25   evidence was [lost or] destroyed, and [is] of such a nature that the defendant would be
26   unable to obtain comparable evidence by other reasonably available means.” California v.
27   Trombetta, 467 U.S. 479, 489 (1984). However, “unless a criminal defendant can show
28   bad faith on the part of the police, failure to preserve potentially useful evidence does not
                                                     13

                                                                                     3:11-cv-2262-AJB-LL
 1   constitute a denial of due process of law.” Arizona v. Youngblood, 488 U.S. 51, 58 (1988);
 2   Illinois v. Fisher, 540 U.S. 544, 547–48 (2004) (per curiam). “The presence or absence of
 3   bad faith by the police for purposes of the Due Process Clause must necessarily turn on the
 4   police’s knowledge of the exculpatory value of the evidence at the time it was lost or
 5   destroyed.” Youngblood, 488 U.S. at 56 n. *; United States v. Sivilla, 714 F.3d 1168, 1172
 6   (9th Cir. 2013). Even negligence in failing to preserve potentially useful evidence is not
 7   sufficient to constitute bad faith and does not violate due process. Youngblood, 488 U.S. at
 8   58. “Bad faith requires more than mere negligence or recklessness.” United States v. Flyer,
 9   633 F.3d 911, 916 (9th Cir. 2011).
10          The facts from the record do not demonstrate that the officers failed to preserve
11   potentially useful evidence in bad faith. The first officer on the scene, Officer Brian French,
12   saw Stamps lying in the garage and coughing up a large amount of blood. (Lodgment No.
13   3, Vol. 3, Doc. No. 76-7 at 19.) Stamps was lying on a “large amount of debris and clutter”
14   including glass and “a metal pole that was underneath him, protruding form between his
15   legs.” (Id. at 20.) Officer French tried to administer first aid to Stamps. (Id.) Because
16   Stamps was lying in a very narrow and cramped area with a lot of debris, Officer French
17   and Officer Fischer tried to pull Stamps out of the garage area to continue with their first
18   aid, but could not do so because of a metal pole tangled in Stamps’ legs. (Id. at 22.) Officer
19   Fischer then grabbed the pole and threw it onto a grass area nearby. (Id. at 22–23.) As
20   Officer Fischer did so, Petitioner told Officer Fischer that the pole was evidence.
21   (Lodgment No. 2, Vol. 1, Doc. No. 76-3 at 19.) The pipe was preserved for testing, but
22   Petitioner contends counsel should have moved for dismissal because police failed to
23   preserve any fingerprint evidence from the pipe when they removed it from between
24   Stamps’ legs and tossed it onto the lawn. (Lodgment No. 3, Vol. 3, Doc. No. 76-7 at 22–
25   23.)
26          At best, Petitioner, has only established that Officer Fischer’s actions in tossing the
27   poll while trying to save Stamps was negligent. Petitioner argues that Officer Fischer knew
28   that the pipe was potentially exculpatory evidence because Petitioner told him so.
                                                   14

                                                                                  3:11-cv-2262-AJB-LL
 1   (Lodgment No. 2, Vol. 1, ECF No. 76-3 at 19.) However, Petitioner ignores a critical fact.
 2   Officer French’s testimony makes clear that while in the garage, after Officer Fischer
 3   tossed the pole onto the lawn, “[Petitioner] said something like, ‘that pole is evidence. That
 4   pole there was evidence” after [Officer Fischer] threw it.” (Id.) This testimony
 5   demonstrates that the officers were not on notice about the nature of the potential evidence
 6   on the pole until after they began administering aid to Stamps, and after Petitioner alerted
 7   the officers of the potential evidentiary value of the pole. Thus, Petitioner cannot establish
 8   the officers’ “knowledge of the exculpatory value of the evidence at the time it was lost or
 9   destroyed.” Youngblood, 488 U.S. at 56 n. * (emphasis added). Based on these facts,
10   counsel could have made a reasonable, strategic decision that a motion to dismiss based on
11   the failure to preserve exculpatory evidence would not have been successful. See
12   Strickland, 466 U.S. at 688.
13         C.     Evidentiary Hearing
14         Petitioner requests an evidentiary hearing under 28 U.S.C. § 2254(e)(2). (Doc. No.
15   75 at 113–22.) Evidentiary hearings in § 2254 cases are governed by AEDPA, which
16   “substantially restricts the district court’s discretion to grant an evidentiary hearing.” Baja
17   v. Ducharme, 187 F.3d 1075, 1077 (9th Cir. 1999). The district court may not grant an
18   evidentiary hearing unless the petitioner’s claim relies on (1) “a new rule of constitutional
19   law, made retroactive to cases on collateral review by the Supreme Court” or “a factual
20   predicate that could not have been previously discovered through the exercise of due
21   diligence” and (2) the underlying facts would sufficiently “establish by clear and
22   convincing evidence that, but for constitutional error, no reasonable fact-finder would have
23   found the applicant guilty of the underlying offense.” 28 U.S.C. § 2254(e)(2). Where the
24   issues raised by the Petitioner can be resolved by reference to the state court record, no
25   evidentiary hearing is required. Cullen v. Pinholster, 563 U.S. 170, 183 (2011).
26         Here, the Court has conducted a de novo review of Petitioner’s claims and has
27   considered the state court record. This Court concludes there was no Napue violation in
28   regards to Petitioner’s perjury claim. This Court also concludes that Petitioner did not
                                                   15

                                                                                  3:11-cv-2262-AJB-LL
 1   establish an ineffective counsel claim. Accordingly, he is not entitled to an evidentiary
 2   hearing because his claims can be resolved by reference to the state court record. Id.;
 3   Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (if record refutes petitioner’s factual
 4   allegations or otherwise precludes relief, an evidentiary hearing is not required); Gandarela
 5   v. Johnson, 286 F.3d 1080, 1087 (9th Cir. 2002) (evidentiary hearing properly denied
 6   where petitioner “failed to show what more an evidentiary hearing might reveal of material
 7   import”).
 8         D.     Certificate of Appealability
 9         When a district court enters a final order adverse to the applicant in a habeas corpus
10   proceeding, it must either issue or deny a certificate of appealability, which is required to
11   appeal a final order in a habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(A). A certificate
12   of appealability is appropriate only where the petitioner makes “a substantial showing of
13   the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing
14   28 U.S.C. § 2254(d)(2)). Under this standard, the petitioner must demonstrate that
15   reasonable jurists could debate whether the petition should have been resolved in a different
16   manner or that the issues presented were adequate to deserve encouragement to proceed
17   further. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Here, the Court finds that
18   reasonable jurists could not debate the Court’s conclusion to dismiss Petitioner’s claims
19   and therefore DECLINES to issue a certificate of appealability.
20   V.    CONCLUSION
21         Based on the foregoing, the Court OVERRULES Petitioner’s objections, (Doc. No.
22   96), ADOPTS the R&R in its entirety, (Doc. No. 91), DENIES Petitioner’s Second
23   Amended Petition, (Doc. No. 75), and DECLINES to issue a certificate of appealability.
24   IT IS SO ORDERED.
25   Dated: September 30, 2019
26
27
28
                                                   16

                                                                                  3:11-cv-2262-AJB-LL
